Citation Nr: 1233813	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  06-00 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation for nerve damage to the back and legs, pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967. 

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a March 2004 rating decision issued by the Regional Office (RO) in Houston, Texas.  It was most recently remanded by the Board for additional development in August 2011, and it has now been returned to the Board for appellate disposition.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a May 2011 hearing.  A copy of the hearing transcript has been associated with the record. 


FINDINGS OF FACT

1.  The Veteran was administered an epidural steroid injection to the low back on December 2, 2002.

2.  After the injection, the Veteran complained of weakness and numbness of the lower extremities.

3.  Any additional weakness and numbness of the lower extremities were not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault as a result of VA hospital treatment, nor the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

Entitlement to disability compensation under the provisions of 38 U.S.C.A. § 1151 for nerve damage to back and legs, is not warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361, 17.32 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R  § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In this case, the Veteran was sent letters in November 2003 and May 2008 which explained what the evidence needed to show in order to establish entitlement to benefits under 28 U.S.C.A. § 1151.  The letters also explained how VA could assist the claimant with obtaining evidence in support of his claims.  Moreover, the May 2008 letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  The Board recognizes that the May 2008 VCAA was provided after the initial decision.  However, the deficiency in the timing of this notice was remedied by readjudication of the issue on appeal in subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains VA treatment records, private treatment records, Social Security Administration (SSA) records and a VA examination report.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  Moreover, the Veteran's statements, including his hearing testimony, in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Board finds that there was substantial compliance with the December 2009 and August 2011 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in December 2009 directed the RO to attempt to obtain any written consent form associated with the December 2, 2002 injection and to schedule the Veteran for a VA examination.  Subsequently, the RO requested a copy of the signed consent and in December 2009 notified the Veteran that it had requested such a copy.  Subsequent records appear to indicate that despite requests from the RO, only an electronic copy of the consent was available, which has been associated with the record.  Thus, as an electronic copy of the consent is documented in the VA treatment records, the Board finds that the RO has substantially complied with this remand directive and any further attempts to obtain the signed consent would be futile.    Moreover, the Veteran was afforded a VA examination in January 2010.  After reviewing the claims file and examining the Veteran, the examiner offered an opinion with rationale that is sufficient for appellate review.  

In August 2011, the Board directed the RO to attempt to obtain additional private treatment records identified by the Veteran at the Board hearing as well as additional VA treatment records.  Additional VA treatment records have been associated with the record.  In June 2012, the RO requested the private treatment records identified by the Veteran, but failed to receive a response.  That same month, it also informed the Veteran that such records had been requested, but that it was his responsibility to ensure that the VA received these records. 

Accordingly, the Board finds that there has been substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104 (2008).

Compensation pursuant to 38 U.S.C.A. § 1151

The Veteran contends that he suffered nerve injury to his back and legs as a result of a spinal epidural injection that was administered by a VA physician on December 2, 2002.  He asserts that a myelogram would have shown that the procedure was unnecessary.  He also maintains that the injection was performed improperly and caused damage to the nerves in his back and lower legs.

Under the provisions of 38 U.S.C.A. § 1151, compensation for disability or death may, under certain circumstances, be awarded in the same manner as if such disability or death were service connected if the disability or death was not the result of the Veteran's willful misconduct and was caused by hospital care, medical or surgical treatment, or examination that was furnished to the Veteran by VA.  38 U.S.C.A. § 1151.  In order for such compensation to be awarded, the disability or death must have been due to either (a) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (b) an event not reasonably foreseeable.  Id.  There are also provisions addressing injuries incurred during certain rehabilitation programs, see id, but these latter provisions are not relevant to the instant case.

To establish causation, the evidence must demonstrate that the actual hospital care, medical or surgical treatment, or examination that was provided by VA caused the disability or death.  It is not sufficient that the Veteran was harmed by an event that occurred coincidentally with VA hospital care, medical or surgical treatment, or an examination.  See, e.g., Mangham v. Shinseki, 23 Vet. App. 284. 286-287 (2009) (citing 38 C.F.R. § 3.361(c)).  

Additionally, VA hospital care, medical or surgical treatment, or examination must not only have actually, but also proximately, caused the Veteran's injury or death.  The proximate cause or disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  

VA hospital care, medical or surgical treatment, or examination cannot cause the continuance or the natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progression thereof.  38 C.F.R. § 3.361(c)(2).  Additional disability or death that was caused by a Veteran's failure to follow properly given medical instructions is not considered to be caused by VA hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).  

Medical care, treatment, or examination is considered to be due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault by VA, when either (a) VA failed to exercise the degree of care expected of a reasonable health care provider, or (b) VA furnished the care, treatment, or examination without the informed consent of the Veteran or, in appropriate cases, that of the Veteran's representative.  38 C.F.R. § 3.361(d)(1).  

An event that occurs during medical care, treatment, or examination that is provided to a Veteran by VA is considered not reasonably foreseeable if a reasonable health care provider would not have foreseen it.  The event need not have been completely unforeseeable or unimaginable but it must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 38 C.F.R. § 3.361(d)(2).  

In this case, the evidence shows that the Veteran had chronic back pain which radiated down the back of his legs to his feet.  An MRI scan from September 2002 was interpreted as grossly normal.  A March 2002 CT scan showed minimal degenerative L4 on L5 spondylolisthesis with associated narrowing of the L4 nerve root foramen.  

The Veteran was referred to the pain clinic, where caudal lumbar epidural steroid injection and bilateral sacro-iliac joint injection were proposed.  The proposed procedure was explained to the Veteran, including risks and potential complications such as bleeding, allergic reaction, paralysis, no pain relief, worsening of pain, spinal block, infection, and hypotension.  The Veteran consented to the proposed procedure.  

On December 2, 2002 the Veteran was brought to the operating room.  Under fluoroscopic guidance the sacral hiatus was identified and a #20 tuhoy was advanced atraumatically.  There was no blood, cerebrospinal fluid, or paraesthesia.  After negative aspiration 5 CCs of Isovue were injected incrementally that confirmed the correct epidural location.  A mixture of 8 CCs bupivacaine .25% and kenalog 80mg was then slowly injected with frequent negative aspirations.  The procedure was then terminated because the Veteran uttered disparaging racial remarks.  The Veteran contends that he told the physician that he was in pain and the physician acted unsympathetically, leading to the remarks.  The Veteran was noted to have tolerated the procedure well and was transferred to the post-anesthesia care unit in stable condition.  The rest of the Veteran's stay in the hospital was unremarkable and he was discharged to home. 

Approximately two weeks later the Veteran was seen for a history of low back pain, now with shooting tingling sensation from the neck down the right upper extremity with a prior history of degenerative disk disease of the cervical spine.  An MRI of the cervical spine was recommended to look for worsening disease.  In March 2003 the Veteran reported that since January 2003 he had worsening back and leg problems and was losing his balance.  He was able to walk with a cane in January 2003, but by March 2003 he had to use a wheeled walker or a wheelchair.  A physical therapy note from March 2003 indicates that the Veteran had an ataxic gait.  He had constant lower extremity spasm, bilateral drop foot, and significant atrophy of all lower extremity musculature.  He reported numbness of the feet and pain in the thighs and back.  His ambulation was forward flexed and labored.  He was issued a wheeled walker and it was noted that if deterioration continued the Veteran would likely need a wheelchair.  The Veteran was found to have symptomatic cervical stenosis and was admitted for a cervical decompressive laminectomy in April 2003.  A neurosurgery note from that hospital stay in April 2003 indicates that the Veteran had a progression of bilateral lower extremity weakness since November and had been using a walker since late February.  

In June 2003, the Veteran had a lumbar myelogram.  In July 2003 the Veteran complained that he had left hip, leg, knee, and toe numbness and burning and right foot burning and numbness which he said started after pain clinic shots in the lumbar spine.  The Veteran reported that the weakness in his legs also began after these injections.  It was noted at that time that the CT myelogram of the lumbar spine and an MRI of the lumbar spine were unremarkable.  He was discharged from neurosurgery and advised to follow up with neurology.  In November 2003, it was noted that an MRI from February 2003 showed multilevel degenerative changes of the lumbar spine, worst at the L4-5 level where the nerve root foramina for the L4 nerve roots are narrowed, with possible impingement on the L4 nerve roots bilaterally.  The CT myelogram showed a grade one L4 on L5 spondylolisthesis.  These appeared greater on the plain film portion of the myelogram and were seen on the CT scan.  The thecal sac was narrowed at the L4-5 level but there was still ample cerebrospinal fluid space around the nerve roots of the cauda equina.  No definite focal nerve root compression was seen.  The Veteran reported that the prior lumbar epidural steroid injection did not help and only made things worse.  The possibility of L4 nerve root impingement bilaterally was entertained.  

A January 2004 EMG showed findings consistent with sensory and motor polyneuropathy, primarily axonal loss type, distal greater than proximal.  A second EMG in March 2004 showed normal motor and sensory conduction studies.  EMG showed mild active denervation with limited loss of voluntary motor unit potentials in distal greater than proximal L5-S1 innervated limb muscles with corresponding changes of the lower left lumbosacral paraspinal muscles.  There was evidence of mild active denervation and/or muscle irritability in the right distal S1 innervated limb muscle without corresponding changes in the lower lumbosacral paraspinal muscle.  There was no electrodiagnostic evidence of peripheral neuropathy at that time.  

The Veteran continued to complain of back and leg pain and weakness, and continued to be studied for these complaints.  There was a suspected idiopathic small fiber peripheral neuropathy in the lower extremities with continued burning pain in the feet despite medication.  He also had residual features from cervical myelopathy s/p cervical laminectomy for stenosis.  

In 2008 it was noted that an MRI showed bilateral lateral recess stenosis L4-5 and bilateral L4-5 foraminal stenosis.  The Veteran also continued to have cervical spine problems, including cervical myelopathy as well as lumbar stenosis and peripheral neuropathy.  The Veteran continued to have problems with numbness and weakness in his legs.  In February 2012 he had a L4-5 lumbar decompression for spinal stenosis with some improvement in his leg pain and weakness.  

The Veteran submitted lay statements from friends who indicated that they observed that the Veteran seemed to have less balance and to be in more pain since December 2002.  The Veteran testified and wrote statements to the effect that he believes the epidural steroid injection was performed improperly and caused his worsened back and leg problems.  

In January 2010, the Veteran was afforded a VA examination.  The claims file was reviewed, in particular the Veteran's history of neck and back complaints.  The examiner also summarized the notes related to the procedure and examined the Veteran with respect to his current complaints.  The examiner opined that the Veteran's nerve damage to low back and legs was less likely as not caused by or a result of VA treatment of caudal epidural injection for low back pain.  

The VA examiner opined that the VA injection did not entirely cause increased low back pain or leg weakness.  Further, there was no VA care or treatment of the low back condition to cause additional disability.  The rationale for the opinion was that the Veteran admitted to having low back complaints with no leg pain recalled.  He had an EMG to his legs, neurology evaluation, and regular and MRI x-rays of the lumbar spine with degenerative disk disease at L5-S1.  He also had operations on his feet with residual foot and ankle changes.  In addition, he had bilateral knee debridements affecting gait.  After the caudal injection under x-ray control an injection was administered.  There was no immediate complication such as an allergic reaction to the fluid used, no dural leak, no headaches or local infection.  The MRI revealed changes at S1 on both sides.  

The examiner also noted that the Veteran's foot, ankle and knee conditions affected his gait and the altered gait was partially the Veteran's failure to follow gait instructions.  When instructed on slowing gait pattern and dragging leg slowly the gait was greatly modified.  The examiner concluded that there were pre-injection instructions as noted by several VA employees.  There was a record of the interview with the Veteran.  Thus, the result of the injection was reasonably foreseeable and an unavoidable potential outcome was presented.
 
The Board finds that the opinion of the January 2010 VA examiner, after having reviewed the claims file and examined the Veteran, to be highly probative.  While the examiner indicated that there was some increased back pain and leg weakness after the injection, the examiner determined that it was less likely as not that the Veteran incurred this additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA.  Further, as noted by the examiner, pre-injection instructions were given to the Veteran and consent was obtained.  Again, he clearly found that the result of the injection was reasonably foreseeable.  

Significantly, there is no medical opinion contradicting the January 2010 VA examiner's opinion, or that is otherwise favorable to the Veteran's claim.  Although the post operative treatment records clearly document that the Veteran reported additional pain after the injection, none of these medical records gave any indication that this additional disability was due carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by the VA.

In sum, the records fail to show that the operation performed by VA personnel resulted in additional disability as a result of carelessness, negligence, lack of proper skill, error in judgment, and the medical evidence supports a finding that any additional back pain or leg weakness was a reasonably foreseeable complication from the injection.  

The Board recognizes the statements and testimony from the Veteran as well as his friends.  In this regard, they are competent to report lay-observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, in this case, the question of whether such symptoms arose as a result of fault on the part of VA extends beyond matters of mere lay observation, thus rendering these lay opinions on this topic nonprobative.  Indeed, the Board does not find any evidence indicating that the Veteran or his friends are medical professionals or qualified to offer that opinion.  

In sum, the evidence of record does not show any VA fault in the treatment of the Veteran which any additional disability could be attributed to carelessness, negligence, lack of proper skill, error in judgment, or an event that was not reasonably foreseeable.  In view of the foregoing, the Board concludes that entitlement to disability compensation under the provisions of 38 U.S.C.A. § 1151 is not established.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Compensation for nerve damage to the back and legs, pursuant to 38 U.S.C.A.  § 1151 is denied.



____________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


